Action by plaintiff wife to recover damages for personal injuries, and by her husband for expenses and loss of services. The appellant’s bus stopped to discharge passengers. It could not stop at the curb of the sidewalk because the space was occupied by parked automobiles. The bus stopped so that its right side was about five feet away from the sides of the parked automobiles. Plaintiff wife alighted from the bus, proceeded across the roadway toward the sidewalk, and was struck by a bicycle which was operated at a fast rate of speed by a boy. Order of the County Court, Westchester County, affirming a judgment of the City Court of Hew Rochelle, entered on the verdict of a jury in favor of plaintiffs, affirmed, with costs. Ho opinion. Johnston, Adel, Holán and Sneed, JJ., concur; Hagarty, Acting P. J., dissents and votes to reverse the order of the County Court of Westchester County, and the judgment of the City Court of Hew Rochelle, and to dismiss the complaint on the ground that the negligence of the boy on the bicycle, and not the conduct of the driver of the bus in its operation, was the proximate cause of the accident. [See post, p. 909.]